Citation Nr: 0508295	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  99-18 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent 
for a low back strain, with cyst, L5-S1 facet.

2.  Entitlement to a compensable initial rating for migraine 
headaches. 



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from December 1977 to December 
1980, and from January 1982 to February 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of June 1999.  In June 2000, the veteran appeared at the 
Atlanta, Georgia, RO for a videoconference hearing before one 
of the undersigned Veterans Law Judges, sitting in 
Washington, D.C.

The Board remanded the case in October 2000 for additional 
development.  The Board notes that a claim for service 
connection for migraine headaches which was previously on 
appeal was granted by the RO.  

After the case was returned to the Board, the Board found 
that additional procedural development was required with 
respect to the claim for an initial rating higher than 20 
percent for a low back strain, with cyst, L5-S1 facet.  
Accordingly, that issue was the subject of remand 
instructions issued by the Board in September 2003.  

While the case was in remand status, the veteran perfected an 
appeal of a decision of October 2002 which assigned a 
noncompensable initial rating for his service-connected 
migraine headaches.  A hearing was held at the RO before 
another of the undersigned Veterans Law Judges in August 
2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, is applicable to all claims 
filed on or after the date of its enactment, November 9, 
2000, or filed before and not yet final as of that date.  
This law eliminated the requirement of a well-grounded claim, 
and redefined the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and which portion of any 
such information or evidence is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  38 U.S.C.A. §§ 5102 and 5103.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  See also Charles v. Principi, 16 Vet. App. 370 
(2002).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A.

VA has promulgated revised regulations to implement these 
changes in the law.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The intended effect of these regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

Upon receipt of a substantially complete application for 
benefits, VA will make reasonable efforts to help a claimant 
obtain evidence necessary to substantiate the claim.  VA will 
make reasonable efforts to obtain relevant records not in the 
custody of a Federal department or agency, to include records 
from State or local governments, private medical care 
providers, current or former employers, and other non-Federal 
governmental sources.  Such reasonable efforts will generally 
consist of an initial request for the records and, if the 
records are not received, at least one follow-up request.  A 
follow-up request is not required if a response to the 
initial request indicates that the records sought do not 
exist or that a follow-up request for the records would be 
futile.  If VA receives information showing that subsequent 
requests to this or another custodian could result in 
obtaining the records sought, then reasonable efforts will 
include an initial request and, if the records are not 
received, at least one follow-up request to the new source or 
an additional request to the original source.  38 C.F.R. 
§ 3.159.  

VA will make as many requests as are necessary to obtain 
relevant records from a Federal department or agency.  These 
records include but are not limited to military records, 
including service medical records; medical and other records 
from VA medical facilities; records from non-VA facilities 
providing examination or treatment at VA expense; and records 
from other Federal agencies, such as the Social Security 
Administration.  VA will end its efforts to obtain records 
from a Federal department or agency only if VA concludes that 
the records sought do not exist or that further efforts to 
obtain those records would be futile.  Cases in which VA may 
conclude that no further efforts are required include those 
in which the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them.  38 C.F.R. § 3.159.  

The Board finds that VA has not yet met its duties under the 
VCAA.  In this regard, the Board notes that the claims file 
does not contain a VCAA duty to assist letter which contains 
all necessary information.  A letter dated in December 2002 
refers only to the claim for a higher rating for a back 
disorder.  The Board also concludes that additional relevant 
evidence may exist which has not been obtained.  During the 
hearing held in August 2004, the veteran testified that he 
had received treatment for his service connected back 
disorder and migraines at the Martin Army Hospital and at VA 
facilities in Tuskegee and Columbus.  The veteran 
subsequently submitted records from the Army hospital 
pertaining primarily to his headaches; however, he indicated 
during the hearing that additional Army Hospital records 
exist which pertain to his back.  In addition, the VA 
treatment records pertaining to the back and headaches have 
not been obtained.  The only VA treatment records contained 
in the claims file are from 2002 and earlier.  Records from 
more recent VA treatment should be obtained for consideration 
in connection with the veteran's claims.  

The Board also notes that the VCAA requires that VA afford a 
veteran a medical examination or obtain a medical opinion 
when necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d).  When the medical evidence is not 
adequate, the VA must supplement the record by seeking an 
advisory opinion or ordering another examination.  See Littke 
v. Derwinski, 1 Vet. App. 90 (1991).  The Board finds that 
another VA examination is required for proper evaluation of 
the claim for a higher rating for a disorder of the spine.  
The Board notes that there has been a change in the rating 
criteria which pertain to disorders of the spine.  The VA has 
issued revised regulations concerning the sections of the 
rating schedule that deal with intervertebral disc syndrome.  
67 Fed. Reg. 54345-54349 (August 22, 2002).  The Board also 
notes that for spine disorders which are not rated under the 
code for intervertebral disc syndrome, there is a new 
General Rating Formula for Diseases and Injuries of the 
Spine.  68 Fed. Reg. 51454-51458 (August 27, 2003).  Where 
the law or regulations change while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  See VAOPGCPREC7-2003.  
The RO has applied the regulations and informed the veteran 
of the revised rating criteria pertaining to Intervertebral 
Disc syndrome; however, the RO has not applied the new 
General Rating Formula for Diseases and Injuries of the 
Spine.  Another VA spine examination is required for proper 
evaluation of the claim as the most recent VA examination was 
conducted prior to the revision of the rating criteria.  A 
new examination would allow an opportunity to obtain 
information necessary for evaluating the spine disorder under 
the new rating criteria.  For this reason, the Board 
concludes that another examination is warranted.

Accordingly, to ensure full compliance with due process 
requirements, this case is REMANDED to the RO via the Appeals 
Management Center for the following development:

1.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA, and the duties 
to notify and assist imposed thereby, 
specifically as regards the claims for 
higher initial ratings for the service-
connected disabilities.  The letter 
should include a summary of the evidence 
currently of record and specific notice 
as to the type of evidence necessary to 
the veteran's claim.

To ensure that the duty to notify the 
veteran of what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that the veteran 
provide sufficient information to enable 
it to obtain any pertinent evidence not 
currently of record, and assurance that 
the RO will attempt to obtain the 
evidence if sufficient information, and, 
if necessary, authorization, is provided.  
The RO's letter should also invite the 
veteran to submit any pertinent evidence 
in his possession, and explain the type 
of evidence that is each party's ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (unless this right is 
waived, in writing).  

2.  If requested, VA will assist him in 
obtaining updated records of treatment 
from private medical professionals, or 
other evidence, provided that the veteran 
provides sufficient identifying 
information and written authorization.  
Regardless of whether or not the veteran 
responds to the VCAA letter, the RO 
should obtain the veteran's spine 
treatment records from the Martin Army 
Hospital and all treatment records from 
the VA facilities in Columbus and 
Tuskegee.  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.

3.  The veteran should be afforded an 
orthopedic examination to determine the 
current severity of his service-connected 
disability of the spine.  Any appropriate 
X-rays or other studies should be 
performed and the interpretations should 
be associated with the claims file.  The 
examiner should describe all 
manifestations of current disability due 
to the service-connected spine disorder 
in detail.  The examiner should state the 
range of motion of the veteran's spine, 
in degrees, noting the normal range of 
motion.  The examiner should also 
describe any incapacitating episodes (a 
period of acute signs and symptoms that 
requires bed rest prescribed by a 
physician and treatment by a physician) 
including the frequency and duration of 
any such episodes.  The examiner should 
identify the limitations on activity 
imposed by the disabling conditions, 
viewed in relation to the medical 
history, and considered from the point of 
view of the veteran working or seeking 
work, with a full description of the 
effects of the disability upon his 
ordinary activity.  An opinion should be 
provided regarding whether pain due to 
the service-connected disabilities 
significantly limits functional ability 
during flare-ups or with extended use.  
It should be noted whether the objective 
clinical evidence is consistent with the 
severity of the pain and other symptoms 
reported by the veteran.  The examiner 
also should indicate whether the back 
exhibits weakened movement, excess 
fatigability, or incoordination that 
could be attributed to the service-
connected disability.  A complete 
rationale should be provided for all 
opinions offered.  The claims file should 
be provided to the examiner prior to the 
examination and it is requested that the 
examiner indicate in the examination 
report if the veteran's medical records 
were reviewed.  

4.  Thereafter, the RO should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



			
	JEFF MARTIN	HOLLY MOEHLMANN
	              Veterans Law Judge                                      
Veterans Law Judge
         Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
M. E. LARKIN
	Acting Veterans Law Judge 
Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




